UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TRACY WOODSON MARTIN,
Plaintiff-Appellant,

v.

ORTHODONTIC CENTER OF
CHARLESTON,
Defendant-Appellee,
                                                               No. 99-1414
and

ORTHODONTIC CENTERS OF SOUTH
CAROLINA, INCORPORATED, a/k/a
Orthodontic Center, a/k/a
Orthodontic Centers of America,
Incorporated,
Defendant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-97-2931-2-23-AJ)

Argued: March 1, 2000

Decided: March 24, 2000

Before WILKINS, NIEMEYER, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Calvin Allison Rouse, Augusta, Georgia, for Appellant.
Allan Riley Holmes, GIBBS & HOLMES, Charleston, South Caro-
lina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tracy Woodson Martin appeals an order of the district court grant-
ing summary judgment to Orthodontic Centers of South Carolina,
Incorporated and Orthodontic Center of Charleston (collectively,
"Appellees") on Martin's claim of racial discrimination, see 42
U.S.C.A. § 2000e-2(a)(1) (West 1994). Finding no error, we affirm.

I.

The facts, viewed in the light most favorable to Martin, are as fol-
lows. In September 1994, Dr. Bradley Nirenblatt hired Martin as a
part-time technical assistant for the Orthodontic Center of Charleston
("OCC"), an affiliate of Orthodontic Centers of South Carolina
("OCSC"). Shortly after hiring her, Dr. Nirenblatt sent Martin to Flor-
ida for a two-week training course offered by OCSC, during which
Martin learned the skills necessary to provide certain orthodontic ser-
vices. She also received training on "front desk" duties such as taking
in new patients and filing insurance claims.

In January 1995, OCC's office manager was terminated. At that
time, Martin assumed primary responsibility for managing the office
until a replacement could be found. As of February 1, Martin was
given full-time status and benefits. In February, Dr. Nirenblatt hired
Randi Clement as office manager. Martin never applied, and Dr.

                    2
Nirenblatt never considered her, for the position. Although Clement
had never worked in an orthodontic office before, she possessed eight
years' experience managing a large pet store. When Clement was
hired, Martin was informed that she would be "co manager" with
Clement; however, no such title was ever formally conferred upon
Martin. Martin trained Clement in office procedures. As Clement
gradually became proficient in her duties, Martin's responsibilities
were reduced; eventually, Martin was returned to part-time, technical
assistant work.

In July 1995, while Martin was on vacation, two coworkers tele-
phoned and informed her that racial slurs had been used in the office.
According to the coworkers, one employee had made a comment
about coming to the office in a white sheet, and others had called
Martin a "black bitch" and referred to her using a racial epithet. J.A.
69. None of these comments were made in Martin's presence. Martin
complained about the comments to Dr. Nirenblatt a few weeks after
she returned from vacation. Although Dr. Nirenblatt took no action,
the record contains no evidence of any further racist comments.*

Martin received three raises during her 11 months of employment,
all of which were approved by Dr. Nirenblatt, and there is no dispute
that she was proficient in her employment duties. However, Martin
did receive several disciplinary reports during her employment. In
June 1995, an altercation occurred between Martin and a coworker in
the presence of a patient and a prospective employee, after which
Martin left the office for an hour. Dr. Nirenblatt wrote a disciplinary
report, on which Martin added a notation agreeing that her attitude
must improve within two weeks or she would be terminated. Martin's
attitude improved and she was not terminated. In November, Martin
assisted another employee who was having difficulty with some work
on a patient. The patient was very upset and left the office in tears,
prompting an inquiry by Dr. Nirenblatt. After speaking with Dr.
Nirenblatt, Martin said to the other employee, "They are trying to
drag me into that s---." J.A. 82. Dr. Nirenblatt thought the comment
(which he heard as "Don't try to drag me into that s---," J.A. 110)
_________________________________________________________________
*Martin has never raised a claim of hostile environment harassment.
Rather, she contends that the racist comments support an inference that
her termination was racially motivated.

                    3
was directed to him, and wrote Martin up for being insubordinate and
unprofessional.

Approximately one week later, Martin arrived almost 30 minutes
late for work. She arrived shortly after several other employees who
also were late. When Dr. Nirenblatt asked Martin why she was late,
she replied, "Because I was late." J.A. 110. Dr. Nirenblatt wrote a
disciplinary report reprimanding Martin for being rude and reminding
her that unexcused tardiness could result in termination.

On the morning of December 4, 1995, Dr. Nirenblatt wrote Martin
up for being late and for failing to sign a new employee manual
despite repeated requests to do so. Martin then left the office at lunch-
time with a migraine headache and did not return, instead leaving a
message on the answering machine that she would not be back that
day. Later that evening, Martin telephoned Dr. Nirenblatt and
informed him she would not be in on the fifth. Martin's mother left
a message on the office answering machine at 10:00 p.m. on the sixth,
stating that Martin would not be in the next day. Because Martin's
mother did not contact Dr. Nirenblatt or Clement directly, as required
by office sick leave policy, it was impossible to obtain a replacement
for Martin and the office was left understaffed. During the afternoon
of the seventh, Dr. Nirenblatt contacted Martin and informed her that
she was terminated effective December 4.

After exhausting her administrative remedies, Martin filed this
action alleging that her termination was due to racial animus. Follow-
ing discovery, Appellees moved for summary judgment. The motion
was submitted to a magistrate judge, who recommended denying the
motion. On review of the magistrate judge's report, the district court
granted summary judgment to Appellees, reasoning that even if Mar-
tin could establish a prima facie case of discrimination and create a
material issue of fact as to whether the reasons for her termination
were pretextual, she had failed to offer evidence that race was the real
reason for her termination. See Vaughan v. MetraHealth Cos., 145
F.3d 197, 201-02 (4th Cir. 1998).

II.

After reviewing the parties' briefs and the applicable law, and hav-
ing had the benefit of oral argument, we conclude that the district

                     4
court correctly granted summary judgment to Appellees. Accordingly,
we affirm on the reasoning of the district court. See Martin v. Orth-
odontic Ctrs. of S.C., Inc., No. 2:97-2931-23 (D.S.C. Mar. 4, 1999).

AFFIRMED

                   5